DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 17/005,936, the examiner acknowledges the printer query form dated 7/13/2022. At this point, claims 2, 5-6, 8, 11-12 and 14 are cancelled. Claims 1, 3, 4, 7, 9, 10, 13 and 15 are allowable. 
Allowable Subject Matter
Claims 1, 3, 4, 7, 9, 10, 13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 7 and 13, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…wherein the second node is configured to: select first data and second data from data stored among the nodes as a plurality of data to be used for calculating the redundancy code, the first data and the second data are stored in different nodes and are parities; calculate a first redundancy code based on the write data and the first data; and calculate the redundancy code based on the first redundancy code and the second data”.
The closest prior art Wu et al., US PGPUB 2010/0138717 – teaches fork code coding, in which a two-stage encoding process is performed. The first stage is a (6,5) MDS code, which produces the six coded blocks 202.sub.A-202.sub.E and 206. The second stage of coding partitions the six coded blocks output by the first stage (blocks 202.sub.A-202.sub.E and 206) into three disjoint groups S1-S3, namely (202.sub.A, 202.sub.B), (202.sub.C, 202.sub.D) and (202.sub.E, 206), respectively. For each group, a coded block is generated as a linear combination of the blocks in that coding group, providing the blocks 210.sub.1-210.sub.3. Thus three coding groups are formed, namely (202.sub.A, 202.sub.B, 210.sub.1), (202.sub.C, 202.sub.D, 210.sub.2) and (202.sub.E, 206, 210.sub.3), respectively but not the specific limitations as recited.
Dependent claim(s)  3, 4, 9, 10 and 15 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 7 and 13 upon which claims 3, 4, 9, 10 and 15 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135